Citation Nr: 0908128	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for chloracne, to include 
as secondary to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971.  He served in Vietnam and received the Combat Action 
Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision rendered by the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
chloracne due to herbicide exposure.


FINDINGS OF FACT

Chloracne is not shown to have manifested in service or 
within one year of separation therefrom; and chloracne is not 
related to service.


CONCLUSION OF LAW

The criteria for service connection for chloracne, to include 
as secondary to Agent Orange exposure, have not been met.  38 
U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duties to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).

VA provided VCAA required notice in correspondence sent to 
the Veteran in October 2005 and March 2006.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  The March 2006 letter 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and post-service VA medical 
treatment records.  There are no outstanding records of which 
the Board is aware.  The Veteran was not afforded a VA 
examination in connection with his claim.  

The VCAA requires that VA provide an examination when there 
is evidence of a current disability; evidence establishing an 
"in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation; an indication that the current disability may be 
related to the in-service event; and insufficient evidence to 
decide the case.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for getting an examination under the VCAA is low.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In his substantive appeal the Veteran reported that he had 
had chloracne since service.  VA outpatient treatment records 
also show an impression of possible chloracne in November 
2005.  As noted below, however, skin disease was not found on 
the examination for separation from service, was not reported 
in the Veteran's initial claim for VA benefits in June 2004, 
and the skin was noted to be normal during treatment earlier 
in November 20005.  Hence, his recent report of a continuity 
of symptoms since service is not deemed credible.  As such, 
an examination is not required.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.  A disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. § 3.309.

A "Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent...unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2007) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2007) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 
31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the Veteran from 
establishing direct service connection.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background

Service treatment records show no complaint or treatment for 
any skin disorder, including chloracne.  The January 1971 
separation examination was negative for a diagnosis of 
chloracne or any other chronic skin disorder.

Post-service VA outpatient treatment records date from 
October 1999 to February 2006.  A January 2001 outpatient 
treatment record shows no rashes were present on the 
Veteran's skin upon observation.  At a VA diabetes mellitus 
examination in November 2005, the Veteran's skin was noted to 
be clean and clear.  

A VA treatment record dated November 30, 2005 reflects that 
the Veteran presented with chronic pustule-papular activity 
over his peripheral face, hands and arms.  He also had 
inflamed keratotic papules on his hands.  The clinical 
impressions were acne rosacea/chloracne; and actinic 
keratosis, hands.  

A June 2006 treatment record shows the Veteran presented with 
papular erythema with pustules over his face and excoriated 
fleshy papules over the helix of his right ear.  The clinical 
impressions were acne rosacea and interdermal nevus.

In September 2005, the Veteran claimed entitlement to service 
connection for chloracne.

In his March 2006 notice of disagreement (VA Form 21-4138), 
the Veteran stated that he had problems with chloracne "for 
years," but denied receiving any medical treatment, because 
he could not afford treatment.  He wrote that he avoided 
going to the VA medical center because he thought the 
facility was for those who were worse off.  

In his April 2006 substantive appeal, the Veteran reported 
that he had had chloracne since service, though he did not 
see a doctor.



Analysis

The Veteran contends he is entitled to service connection for 
chloracne secondary to Agent Orange exposure.

The Veteran's DD 214 reflects service in Vietnam.  It is 
therefore presumed that he was exposed to an herbicide agent, 
such as Agent Orange, during his service in Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).  The Board has considered whether 
presumptive service connection is warranted.

The last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service 
was January 1971.  

The Veteran has recently reported having chloracne in service 
and a continuity of symptomatology since service; however, 
his statements must still be weighed against the record.  The 
Veteran's report of having chloracne in service was made 
decades after he separated from service, and is inconsistent 
with the service treatment records showing normal skin at 
separation from service and with the available VA outpatient 
treatment records showing normal skin until November 2005.  
Hence, the report of chloracne in-service and continuing 
since is not credible.  Buchanan v. Nicholson.  

Moreover, the Veteran is a lay person and would not be 
competent to diagnose chloracne in service or since.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against a finding that 
there was chloracne manifested to a degree of 10 percent or 
more within a year of the date of last possible exposure in 
service.  As such, service connection for chloracne is not 
presumed.  38 C.F.R. § 3.307(a)(6)(ii).  

Nonetheless, where presumptive service connection is not 
warranted based on exposure to an herbicide agent, the 
Veteran is not precluded from otherwise establishing service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As noted, service connection requires evidence of a current 
disability, evidence of such disability or an injury in 
service, and competent medical evidence of a nexus between 
the two.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
this case, there was a clinical finding of acne 
rosacea/chloracne in November 2005.  However, a more recent 
June 2006 clinical record only notes acne rosacea.  There is 
no other medical evidence to show the Veteran currently 
suffers from a chronic skin disorder manifested as chloracne.  
In any event, the November 2005 finding does provide evidence 
of a current disability.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  

Where, a Veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat Veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the Veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the Veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (2008).  

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required 
under 38 U.S.C.A. § 1154(b).  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

The Veteran's presumed exposure to herbicides in Vietnam, 
establishes an in-service injury.  The Veteran has not 
described the onset of skin symptoms in combat, and the 
absence of chloracne on the examination for separation from 
service, or in the decades since service, means there is not 
satisfactory evidence of service incurrence.

Most significantly, the evidence is against finding a link 
between current chloracne and service.  As previously 
discussed, the Veteran's report of a chloracne since service 
is not credible given the contemporaneous record; and in any 
event, he is not competent to diagnose chloracne.  The 
Veteran has not described symptomatology of chloracne in 
service or continuing thereafter.  There is also no competent 
medical evidence linking current chloracne to service.  
Hence, the weight of the evidence is against finding a nexus 
between chloracne and service.

Because the weight of the evidence is against the claim, 
reasonable doubt does not arise, and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for chloracne, to include as secondary to 
Agent Orange exposure, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


